 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10

11       MIGUEL A. V.,1                                 Case No. 8:20-cv-01560-AFM
12                          Plaintiff,
13                                                      MEMORANDUM OPINION AND
                     v.                                 ORDER AFFIRMING DECISION
14                                                      OF THE COMMISSIONER
         ANDREW SAUL,
15       Commissioner of Social Security,
16                          Defendant.
17

18            Plaintiff filed this action seeking review of the Commissioner’s final decision
19   denying his application for supplemental security income. In accordance with the
20   Court’s case management order, the parties have filed briefs addressing the merits of
21   the disputed issue. The matter is now ready for decision.
22                                         BACKGROUND
23            On April 23, 2018, Plaintiff filed an application for Supplemental Security
24   Income and an application for a Period of Disability and Disability Insurance
25   benefits, alleging disability for both beginning April 4, 2017. (Administrative Record
26
     1  Plaintiff’s name has been partially redacted in accordance with Federal Rule of Civil Procedure
27
     5.2(c)(2)(B) and the recommendation of the Committee on Court Administration and Case
28   Management of the Judicial Conference of the United States.
 1   (“AR”) 21.) His applications were denied initially and upon reconsideration. Id. A
 2   video hearing was held before an Administrative Law Judge (“ALJ”) on
 3   December 16, 2019. Id. Plaintiff (represented by an attorney) testified at the hearing
 4   with the assistance of a Spanish language interpreter. Id. A vocational expert (“VE”)
 5   also testified via telephone during the hearing. Id.
 6            On January 30, 2020, the ALJ issued an unfavorable decision finding that
 7   Plaintiff suffered from the following medically severe impairments: degenerative
 8   joint disease of bilateral shoulders with SLAP tear and impingement syndrome. (AR
 9   24.) The ALJ found that Plaintiff’s degenerative disc disease, fibromyalgia, angina,
10   myopia, type II diabetes mellitus, and essential hypertension were not severe. Id. The
11   ALJ also found that Plaintiff’s medically determinable mental impairments of
12   generalized anxiety disorder, panic disorder (episodic paroxysmal anxiety) without
13   agoraphobia, and major depressive disorder, considered singly and in combination,
14   were not severe impairments. (AR 25.) The ALJ determined that Plaintiff had the
15   residual functional capacity (“RFC”) to perform light work with the exception that
16   pushing, pulling, and overhead reaching with the bilateral upper extremities must be
17   limited to occasionally. (AR 27.) The ALJ found that Plaintiff was capable of
18   performing his past relevant work as a dental laboratory technician as generally and
19   as actually performed. (AR 32.)
20            Accordingly, the ALJ concluded that Plaintiff was not disabled from April 4,
21   2017, through the date of the ALJ’s decision. (AR 33.) The Appeals Counsel denied
22   review (AR 1-8), thereby rendering the ALJ’s decision the final decision of the
23   Commissioner.
24                                      DISPUTED ISSUE
25         1. Whether the ALJ erred by failing to include Plaintiff’s mild mental limitations
26            in his residual functional capacity.
27
     ///

28
     ///

                                                     2
 1                               STANDARD OF REVIEW
 2         Under 42 U.S.C. § 405(g), this Court will reverse the Commissioner’s decision
 3   only if its findings are based on legal error or are not supported by substantial
 4   evidence. See Molina v. Astrue, 674 F.3d 1104, 1110 (9th Cir. 2012). As the Supreme
 5   Court notes, “whatever the meaning of ‘substantial’ in other contexts, the threshold
 6   for such evidentiary sufficiency is not high.” Biestek v. Berryhill, 139 S. Ct. 1148,
 7   1154 (2019). Substantial evidence is “more than a scintilla, but less than a
 8   preponderance.” Reddick v. Chater, 157 F.3d 715, 720 (9th Cir. 1998). Where the
 9   evidence is susceptible to more than one rationale interpretation, one of which
10   supports the ALJ’s decision, the ALJ’s conclusion must be upheld. See Thomas v.
11   Barnhart, 278 F.3d 947, 954 (9th Cir. 2002). As such, this Court may not substitute
12   its judgment for that of the Commissioner. See Jamerson v. Chater, 112 F.3d 1064,
13   1065 (9th Cir. 1997). Even when the ALJ commits legal error, the decision will be
14   upheld where that error is harmless. Treichler v. Comm’r of Soc. Sec. Admin., 775
15   F.3d 1090, 1099 (9th Cir. 2014). An error is harmless if it is “inconsequential to the
16   ultimate nondisability determination.” Id.
17                                      DISCUSSION
18         Plaintiff contends that the ALJ did not properly consider his mild mental
19   limitations when determining his RFC. (ECF 18 at 8.) In response, the Commissioner
20   argues that the ALJ properly found that Plaintiff had no severe mental impairments
21   and correctly assessed his RFC. (ECF 21 at 3.)
22         An ALJ must consider all claimant’s medically determinable impairments,
23   whether severe or non-severe, when assessing his RFC. See 20 C.F.R.
24   § 404.1545(a)(2). However, an ALJ need not include non-severe limitations in the
25   RFC if they do not cause more than a minimal limitation on claimant’s ability to
26   work. See Jones v. Berryhill, 2018 WL 3956479, at *2 (C.D. Cal. Aug. 15, 2018);
27   Koshak v. Berryhill, 2018 WL 4519936, at *8 (C.D. Cal. Sept. 19, 2018); Medlock v.
28   Colvin, 2016 WL 6137399, at *5 (C.D. Cal. Oct. 20, 2016) (“Consideration of ‘the

                                                  3
 1   limiting effects of all impairments’ does not necessarily require the inclusion of every
 2   impairment into the final RFC if the record indicates the non-severe impairment does
 3   not cause a significant limitation in the plaintiff’s ability to work.”). So long as the
 4   ALJ specifies reasons — supported by substantial evidence — for not including the
 5   non-severe impairment, the ALJ has not committed a legal error. See, e.g., Medlock,
 6   2016 WL 6137399, at *5.
 7         Plaintiff contends that the ALJ failed to include his mild mental limitations in
 8   his RFC and, as such, made a reversible legal error. (ECF 18 at 9). Plaintiff relies on
 9   Hutton v. Astrue, 491 F. App’x 850, 850-51 (9th Cir. 2012), in which the Ninth
10   Circuit held that the ALJ committed legal error by completely excluding Hutton’s
11   PTSD from consideration when it was found to cause “mild” limitations in his
12   concentration, persistence, and pace. Plaintiff argues that under Hutton, even a mild
13   mental impairment may preclude skilled and semi-skilled work activity. (ECF 18 at
14   9.)
15         Plaintiff’s assertion is overstated. Courts in the Ninth Circuit have found
16   Hutton to be inapplicable where the ALJ considered Plaintiff’s non-severe mental
17   impairments at step four before concluding that those non-severe impairments did
18   not necessitate inclusion of any mental limitations in the RFC. See, e.g., Thompson
19   v. Saul, 2019 WL 3302471, at *7 (E.D. Cal. July 23, 2019); George A. v. Berryhill,
20   2019 WL 1875523, at *5 (C.D. Cal. Apr. 24, 2019); Jensen v. Comm’r of SSA, 2019
21   U.S. Dist. LEXIS 28524, at *7-8 (D. Ariz. Feb. 21, 2019); Lindsay v. Berryhill, 2018
22   WL 3487167, at *6 (C.D. Cal. July 18, 2018). Other courts have followed Hutton
23   where the ALJ’s decision did not reflect any reasoned consideration in the RFC of
24   Plaintiff’s mild mental limitations. See, e.g., Patricia C. v. Saul, 2020 WL 4596757,
25   at *13 (S.D. Cal. Aug 10, 2020); Uranna G. v. Saul, 2019 WL 5342537, at *4 (S.D.
26   Cal. Oct. 21, 2019); Gates v. Berryhill, 2017 WL 2174401, at *3 (C.D. Cal. May 16,
27   2017).
28         Here, at step two, the ALJ found that Plaintiff’s medically determinable

                                                4
 1   impairments of generalized anxiety disorder, panic disorder without agoraphobia,
 2   and major depressive disorder were non-severe since they caused no more than
 3   minimal limitation in his residual functional ability to perform basic mental work
 4   activities. (AR 25.) The ALJ relied on a psychiatric evaluation conducted on June 23,
 5   2018 by M. Kim, M.D. (AR 25; see AR 475-479.) Plaintiff was documented to have
 6   relaxed behavior, good eye contact, good thought process and thought content, and
 7   alert sensorium and orientation. (AR 477-478.) Though Plaintiff was noted to have
 8   anxious mood, his affect was appropriate, and no psychomotor retardation was
 9   reported. (AR 477.) Plaintiff was able to recall three out of three objects immediately
10   and one of three object after five minutes. (AR 478.) In areas of concentration,
11   Plaintiff was unable to perform serial seven’s, but he was able to perform serial
12   three’s. Id. Dr. Kim noted in his functional assessment that Plaintiff could comply
13   with job rules and follow simple oral and written instructions as well as detailed
14   instructions. (AR 479.) Plaintiff was found to be mildly limited at interacting with
15   others, responding to changes in the work setting, responding to work pressures, and
16   in engaging in daily activities. Id. From this report, the ALJ determined that Plaintiff
17   was mildly limited in all four broad functional areas of mental functioning. (AR 25.)
18         Despite finding Plaintiff’s mental impairments to be non-severe, the ALJ
19   stated that she nonetheless considered them at step four of Plaintiff’s RFC
20   assessment. (AR 24.) See Harrison v. Berryhill, 2018 WL 5304794, at *9 (C.D. Cal.
21   Oct. 24, 2018) (ALJ had sufficiently considered Plaintiff’s mild mental impairments
22   when they stated they considered all his medically determinable impairments in his
23   RFC). The ALJ considered Dr. Kim’s psychiatric evaluation to be partially
24   persuasive given that his objective medical findings supported his opinion that
25   Plaintiff was mildly limited in the categories mentioned herein. (AR 30.) However,
26   after Dr. Kim’s evaluation, Plaintiff followed up on several occasions with mental
27   health treatment at which time he was reported to have worsening symptoms and
28   deficiencies most notably in his mood and affect. (AR 30, see AR 490-498, 509-511,

                                                5
 1   680-695.) As such, Dr. Kim’s opinion was only partially persuasive with respect to
 2   the overall objective medical evidence. (AR 30.)
 3         The ALJ also considered the opinions of psychological consultants J. Tendler,
 4   M.D., and D. Goosby, Psy.D., in Plaintiff’s RFC assessment. (AR 31.) The
 5   consultants found Plaintiff to have anxiety and obsessive-compulsive disorders and
 6   concluded that these resulted in only mild mental functional limitations. (AR 70,
 7   100.) The ALJ found these opinions to be persuasive given that the mental status
 8   evaluations in the record, while noting anxious mood and fair insight and judgment,
 9   showed Plaintiff to be within normal limits consistent with no more than mild mental
10   functional limitations. (AR 31; see AR 477, 478, 494, 70, 100.) The ALJ explained
11   that although more recent mental health treatment records were submitted at the
12   hearing level, the mental status examinations were generally within normal limits
13   except for anxious mood and limited insight and judgment, which was consistent
14   with earlier mental status examination findings. (AR 32; see AR 698, 703, 711, 477,
15   478, 494.) Thus, the ALJ properly considered Plaintiff’s non-severe mental
16   impairments at step four before concluding that those non-severe impairments did
17   not necessitate inclusion of any limitation in the RFC. The ALJ did not commit a
18   legal error in accordance with Hutton.
19         Finally, the ALJ relied on the vocational expert’s testimony to determine if
20   Plaintiff could perform past relevant work. The VE found that Plaintiff was able to
21   perform past work as a dental laboratory technician as generally and as actually
22   performed when accounting for Plaintiff’s physical and mental limitations. (AR 32;
23   see AR 60, 61).
24   \\\
25   \\\
26   \\\
27   \\\
28   \\\

                                              6
 1                                      ORDER
 2         IT IS THEREFORE ORDERED that Judgment be entered affirming the
 3   decision of the Commissioner of Social Security and dismissing this action with
 4   prejudice.
 5

 6   DATED: 7/8/2021
 7                                       ____________________________________
 8
                                              ALEXANDER F. MacKINNON
                                         UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           7
